DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a hemp derived product, a whole green coffee bean product and L-theanine. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category (see MPEP 2106.03). Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception (see MPEP 2106.04). Because the claim states the nature based products: a hemp derived product, a whole green coffee bean product and L-theanine, the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart. 
The claim only recites the naturally occurring components found within plants. A hemp derived product, whole green coffee bean and L-theanine are all either products or extracts of plants. Claiming whole green coffee bean products is only claiming the coffee bean or a “product” of the coffee bean which may be only the coffee bean itself. Claiming L-theanine is laying claim to an amino acid which is found naturally in plants and fungi. Claiming a hemp derived product is claiming the hemp plant or an extract of the hemp plant. Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing unwanted plant material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application (see MPEP 2106.04(d)). This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the composition is only comprising the nature-based products and there are no other additional elements to consider.
The claims do not integrate the judicial exceptions into a practical application because in this context, such integration for a claimed product would be a physical form of the specific practical application instead of a more general composition that is not so limited. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP § 2106.05(b)).
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts/components is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for creating coffee or hemp products is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Furusho, 12-2013, (US20130344225A1), Jamroz, 05-2018, (US20180125088A1), Belliveau, 01-2016, (US20160045073A1) and Ohno, 07-1997 (US4161549A).
Therefore, admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson (https://the-gadgeteer.com/2020/03/02/thinknoo-nutrient-enhanced-coffee-review/) and Punch’d Energy (https://punchdenergy.com/blogs/punchd-energy-blog/green-bean-coffee#:~:text=Although%20green%20and%20black%20coffee,naturally%20present%20in%20coffee%20beans.).
Patterson’s general disclosure is a web-based article reviewing ThinkNoo’s nutrient-enhanced coffee (see article).
Patterson teaches a composition which contains Arabica coffee with CBD hemp extract and L-theanine and MCT’s (see “What’s in the box?”, first bullet point, page 2).
Patterson also teaches that the blend is intended to improve focus while reducing anxiety, and utilizes a healthy fat to reduce cravings (see “What’s in the box?”, second bullet point, page 2).
Patterson does not specifically teach that the coffee bean product is a green coffee bean product.
Punch’d Energy teaches that although green and black coffee beans are derived from the same plant, green coffee beans are shown to offer more physical and mental health benefits. This is mainly because roasting the beans removes most of the nutrients, antioxidants and pharmacologically active compounds naturally present in coffee beans (see 2nd page).
Punch’d Energy also teaches that people who drank green coffee showed a statistically significant decrease in systolic and diastolic blood pressure when compared to black coffee and non-coffee drinkers (see page 4 at top). Another benefit of drinking green coffee was that of reducing the negative impacts of carbohydrates on the body and reducing levels of cortisol, which in turn may help promote weight loss (see page 5).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use green coffee bean in the product taught by Patterson in order to incorporate the mental and health benefits known to come from green coffee as discussed by Punch’d Energy. 
There would have been a reasonable expectation of success in arriving at the instant invention because the ingredients of the composition are known to be found together in the prior art and there are only slight modifications needed to adjust the composition in creating the instant invention. Those modifications would have been prima facie obvious for the reasons stated in the rejection.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655